           Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 1 of 17


 1 BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   MANFRED P. MUECKE (CA SBN 222893)
 3 600 W. Broadway, Suite 900
   San Diego, CA 92101
 4 E-mail: psyverson@bffb.com
            mmuecke@bffb.com
 5 Telephone: (619) 798-4593

 6 BONNETT, FAIRBOURN, FRIEDMAN
    & BALINT, P.C.
 7 ELAINE A. RYAN (Admitted Pro Hac Vice)
   2325 E. Camelback Road, Suite 300
 8 Phoenix, AZ 85016
   E-mail: eryan@bffb.com
 9 Telephone: (602) 274-1100

10 WELTMAN LAW LLC
   STEWART M. WELTMAN (Admitted Pro Hac Vice)
11 3841 N. Wayne Avenue
   Chicago, IL 60613
12 E-mail: sweltman@weltmanlawfirm.com
   Telephone: (312) 504-1988
13
   Attorneys for Plaintiff and the Class
14 [Additional Attorneys Listed on Signature Page]
15
                           UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17 PHILLIP RACIES, on behalf of himself and      Case No.: 4:15-cv-00292-HSG
   all others similarly situated,
18                                               PLAINTIFF’S OPPOSITION TO MOTION
                   Plaintiff,                    TO DECERTIFY THE CLASS
19
           v.
20                                               Judge: Hon. Haywood S. Gilliam, Jr.

21 QUINCY BIOSCIENCE, LLC, a Wisconsin           Complaint Filed: January 21, 2015
   limited liability corporation
                                                 Trial Date:      January 6, 2020
22

23               Defendant.

24

25

26

27

28



                                   PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                       CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 2 of 17


 1
                                                  TABLE OF CONTENTS
 2                                                                                                                          Page
 3 I.       THE LEGAL STANDARD GOVERNING DEFENDANT’S MOTION ....................1
 4 II.      PLAINTIFF’S PROOF AT TRIAL IS MORE THAN SUFFICIENT TO
            DEMONSTRATE TYPICALITY, ADEQUACY, MATERIALITY,
 5
            AND RELIANCE ..........................................................................................................1
 6
     III.   PLAINTIFF’S COUNSEL CONTINUE TO DEMONSTRATE THEIR ADEQUACY
 7          OF REPRESENTATION AND HAVE PRESENTED MORE THAN SUFFICIENT
            EVIDENCE TO PROVE DAMAGES ....................................................................... 2
 8
     IV.    CONCLUSION .......................................................................................................... 11
 9

10

11

12

13

14
15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                   PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                       CASE NO. 4:15-cv-00292
                 Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 3 of 17


                                                  TABLE OF AUTHORITIES
                                                                                                                            Page
 1
      CASES
 2
   Allen v. Hyland’s, Inc.,
 3         300 F.R.D. 643 (C.D. Cal. 2014) ..................................................................................7
 4 Barrera v. Pharmavite LLC,

 5        No. 2:11-cv-04153-CAS-AGRx, D.E. 192 (slip op.)
          (C.D. Cal. Nov. 19, 2014) ...........................................................................................10
 6
   Bernstein v. Virgin America, Inc.,
 7        2018 WL 3349135 (N.D. Cal. July 9, 2018) .................................................................1
 8 Chavez v. Lumber Liquidators, Inc.,
 9       2012 WL 6115611 (N.D. Cal. Dec. 10, 2012) ..............................................................1

10 Eggleston v. Chicago Journeymen Plumbers Local Union No. 130,
           657 F.2d 890 (7th Cir. 1981) ........................................................................................5
11
   Estrella v. Freedom Fin. Network, LLC,
12         2012 WL 214856(N.D. Cal. Jan. 24, 2012) ..................................................................1
13
   Farar v. Bayer AG,
14        2017 WL 5952886 (N.D. Cal. Nov. 15, 2017) .............................................................8

15 Fitzhenry-Russell v. Dr. Pepper Snapple Grp.,
   326 F.R.D. 592, 608 (N.D. Cal. 2018) (Cousins, M.J) .............................................................2
16
   Groover v. Michelin North Am., Inc.,
17
          187 F.R.D. 662 (M.D. Ala. 1999) .................................................................................1
18
   In re Apple iPhone App. Litig.,
19 6 F. Supp. 3d 1004 (N.D. Cal. 2013) (Koh, J.) .........................................................................2

20 In re HP Inkjet Printer Litig.,
   2008 WL 2949265 (N.D. Cal. July 25, 2008) (Fogel, J.) .........................................................2
21
   In re Integra Res., Inc.,
22 262 F.3d 1089 (10th Cir. 2001) ................................................................................................3

23 Kandel v. Brother Int’l Corp.,
         264 F.R.D. 630 (C.D. Cal. 2010) (Fischer, J.) ..............................................................4
24

25 Knight v. Kenai Peninsula Borough Sch. Dist.,
          131 F.3d 807 (9th Cir. 1997) ........................................................................................1
26
   Lambert v. Nutraceutical Corp.,
27        870 F.3d 1170 (9th Cir. 2017) ..............................................................................5, 7, 9
28                                                                  -1-
                                                      PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                          CASE NO. 4:15-cv-00292
                  Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 4 of 17



      Lewert v. Boiron, Inc.,
 1
             2014 WL 12626335 (C.D. Cal. Nov. 5, 2014) ...................................................... 10-11
 2
   Makaeff v. Trump Univ.,
 3       309 F.R.D. 631, 639 (S.D. Cal. 2015) ..........................................................................7
 4 Motty v. First Student, Inc.,

 5        2016 WL 4498452 (C.D. Cal. Aug. 26, 2016) (Wright, J.) ..........................................4

 6 Mullins v. Premier Nutrition Corp.,
          178 F. Supp. 3d 867 (N.D. Cal. 2016) ...................................................................... 7-8
 7
   O’Connor v. Boeing N. Am., Inc.,
 8        197 F.R.D. 404 (C.D. Cal. 2000) ..................................................................................4
 9
   Quinonez v. Pharmaceutical Specialties, Inc.,
10       2017 WL 4769436 (C.D. Cal. Aug. 10, 2017) ..............................................................4

11 Rikos v. Procter & Gamble Co.,
          2014 WL 11370455, at *13 (S.D. Ohio June 19, 2014), aff’d, 799 F.3d 497 (6th Cir.
12        2015) .....................................................................................................................10, 11
13 Rodman v. Safeway Inc.,

14      2015 WL 2265972 (N.D. Cal. May 14, 2015) ..............................................................1

15 Valentino v. Carter-Wallace, Inc.,
          97 F.3d 1227 (9th Cir.1996) .........................................................................................1
16
   Zeno v. Ford Motor Co.,
17
          238 F.R.D. 173 (W.D. Pa. 2006) ..................................................................................3
18

19
      TREATISE
20
      3 William B. Rubenstein et al., NEWBERG ON CLASS ACTIONS (5th ed. 2013) ....................1, 3
21

22

23

24

25

26

27

28                                                                      -2-
                                                         PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                             CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 5 of 17


 1
            I.      THE LEGAL STANDARD GOVERNING DEFENDANT’S MOTION
 2
            Defendant Quincy Bioscience, LLC (“Quincy”), in moving for decertification, “must show
 3
     that the class no longer meets Rule 23’s certification requirements.” Estrella v. Freedom Fin. Network,
 4
     LLC, 2012 WL 214856, at *4 (N.D. Cal. Jan. 24, 2012); Chavez v. Lumber Liquidators, Inc., 2012
 5
     WL 6115611, at *3 (N.D. Cal. Dec. 10, 2012) (“The ‘moving party’ bears the burden of showing that
 6
     decertification is proper.”); see also Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th
 7
     Cir.1996). Defendant’s burden in urging decertification is relatively heavy because “doubts regarding
 8
     the propriety of class certification should be resolved in favor of certification.” Id. (citing Groover v.
 9
     Michelin North Am., Inc., 187 F.R.D. 662, 670 (M.D. Ala. 1999) (citing 4 NEWBERG               ON   CLASS
10
     ACTIONS § 7540 (3d ed.1992)). “[D]ecertification and modification should theoretically only take
11
     place after some change, unforeseen at the time of the class certification that makes alteration of the
12
     initial certification decision necessary.” Bernstein v. Virgin America, Inc., 2018 WL 3349135, at *2
13
     (N.D. Cal. July 9, 2018) (citing 3 William B. Rubenstein et al., NEWBERG ON CLASS ACTIONS § 7:34
14
     (5th ed. 2013) and Rodman v. Safeway Inc., 2015 WL 2265972, at *2 (N.D. Cal. May 14, 2015)).
15
     However, the decision to decertify a class ultimately lies within the sound discretion of this court.
16
     Knight v. Kenai Peninsula Borough Sch. Dist., 131 F.3d 807, 816 (9th Cir. 1997).
17
            II.     PLAINTIFF’S PROOF AT TRIAL IS MORE THAN SUFFICIENT TO
18                  DEMONSTRATE TYPICALITY, ADEQUACY, MATERIALITY, AND
                    RELIANCE
19
            As will be seen below, nothing material has changed since the Class was certified in December
20
     2017 as to: (1) what Plaintiff relied upon when he saw the Prevagen label in the Walgreens store; or
21
     (2) that what he saw was identical or similar in substance to what the Class members saw. And,
22
     Defendant’s arguments are not any different. (See Defendant’s Opposition to Plaintiff’s Motion for
23
     Class Certification, at pp. 11, 15-6, 20-21, 34). The Court rejected Defendant’s arguments. (See Dkt.
24
     No. 148, Order granting certification).
25
            Plaintiff’s testimony at trial is a virtual carbon copy of what he testified to at his deposition.
26
     (Cf., Plaintiff’s Reply in Support of Class Certification, at 1-3). And as to the latter, evidence of what
27
     the key representations were on the label and the fact that they remained consistent throughout the
28

                                                       -1-
                                               PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                   CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 6 of 17



     Class Period, making the same or similar Brain Health Representations, is based upon: (1) the
 1
     testimony of Mark Underwood, who admitted that the “Improves Memory” claim – the one that he
 2
     said was prominently displayed in a larger font on the front of the label – began sometime in 2013 –
 3
     almost one year before Plaintiff purchased Prevagen in September 2014; (2) Plaintiff testified that he
 4
     saw and relied upon the “Improves Memory” claim among other things, during his trial testimony and
 5
     that, at a minimum, it was a substantial factor in his purchase decision; and (3) even if somehow
 6
     Plaintiff purchased a Prevagen product with the “Brain Cell Protection” representation on the front of
 7
     the package, despite Defendant’s failure of proof as to how Plaintiff could have done so well over a
 8
     year after “Improves Memory” was the tagline, per Mr. Underwood’s testimony), the Brain Cell
 9
     Protection label, Ex. 536, makes very similar Brain Health Representations, such that Plaintiff’s claims
10
     are typical no matter which Product label Plaintiff saw because what he saw would be similar to that
11
     of all other Class members.1       Moreover, just because Walgreens one year after the “Improves
12
     Memory” tagline had been introduced by Quincy – still had it described for inventory purposes as
13
     “PREVAGEN BRN Cell PROTECT” does not necessarily mean that this was the Product Plaintiff
14
     purchased, because this appellation could have just remained on Walgreens database, even though the
15
     front-of-the-label representations changed.
16
             In fact, as seen below, Defendant made the same or similar “typicality” arguments opposing
17
     Class certification and, for this reason, they should be rejected now as they were in December 2017.
18
             III.    PLAINTIFF’S COUNSEL CONTINUE TO DEMONSTRATE THEIR
19                   ADEQUACY OF REPRESENTATION AND HAVE PRESENTED MORE
                     THAN SUFFICIENT EVIDENCE TO PROVE DAMAGES
20
             Quincy and its counsel assert to this Court and tell the world, including the press that has been
21
     sitting in the courtroom throughout the trial, that Plaintiff’s counsel is guilty of disqualifying conduct
22
     in other litigation:
23

24
   1
     Mr. Racies’ trial testimony is more than sufficient to provide the requisite amount of evidence that
25 he saw one or more of Quincy’s alleged misrepresentations, that he actually relied on those
   misrepresentations, and that he was harmed thereby. See In re Apple iPhone App. Litig., 6 F. Supp.
26 3d 1004, 1027 (N.D. Cal. 2013) (Koh, J.); Fitzhenry-Russell v. Dr. Pepper Snapple Grp., 326 F.R.D.
   592, 608 (N.D. Cal. 2018) (Cousins, M.J.); In re HP Inkjet Printer Litig., 2008 WL 2949265, at *4-5
27 (N.D. Cal. July 25, 2008) (Fogel, J.).

28                                                     -2-
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 7 of 17


            Plaintiff’s Inability to Substantiate His Damages Model and the Conduct of
            Plaintiff’s Counsel in Other Litigation Further Requires Decertification Under
 1          Rule 23(a)(4)’s Adequacy Requirement
 2 Dkt. No. 269 at 9:1-4 (emphasis added).

 3          The accusation about Plaintiff’s counsel’s conduct in “other litigation”, if it were not made in
 4 the context of litigation, would be defamatory; it is defamatory and baseless. Other than making this

 5 accusation in its header, when one reads the ensuing section of the motion, searching for information

 6 about “the Conduct of Plaintiff’s Counsel in Other Litigation,” one finds nothing. Id. at 9-11. (The

 7 rest of the brief is silent on this subject as well.) This is a deliberate and unsubstantiated attempt to

 8 libel Plaintiff’s counsel and should neither be countenanced nor ignored.
 9          We do not pass lightly over this unprecedented attack but, in any event, Quincy’s latest attempt
10 to attack the adequacy of Plaintiff’s counsel is without merit and should be summarily rejected.

11          The adequacy of counsel prong of Rule 23(a)(4) asks whether counsel are qualified,
12 experienced, and generally able to conduct the litigation, and whether counsel will vigorously

13 prosecute the interests of the class. 1 William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 3:72

14 (5th ed. 2019) (“1 NEWBERG”). During class certification proceedings in the Fall of 2017, Plaintiff’s

15 counsel clearly established their adequacy, Dkt. No. 123 at 13:19-23 & n.14. Quincy did not challenge

16 counsel’s adequacy and this Court specifically found adequacy by appointing Class Counsel. Dkt.

17 No. 148 at 12. And one might ask, what has Plaintiff’s counsel done in other litigation since that time

18 that Defendant’s and its counsel would sling the above-referenced accusation – nothing.

19           It is a given that this Court maintains a continuing duty to monitor class counsel, and is
20 obligated to return to the issue of adequacy in the course of the litigation if necessary to protect the

21 interests of the class, see 1 NEWBERG § 3:72; In re Integra Res., Inc., 262 F.3d 1089, 1112 (10th Cir.

22 2001). But “[o]f course, high-quality lawyering will weigh in favor of finding counsel adequate.” Id.,

23 § 3:76 (footnote omitted) (citing, inter alia, Zeno v. Ford Motor Co., 238 F.R.D. 173, 188 (W.D. Pa.

24 2006) (“In addition, plaintiff’s counsel have provided diligent and competent representation … during

25 the proceedings thus far. The court, therefore, finds plaintiff’s counsel … to be adequate class

26 counsel.”).

27          In making this determination, this Court “should look to the actual progress of the proceedings
28                                                    -3-
                                             PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                 CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 8 of 17



     to th[is] point,” and “should consider the quality of counsel’s work up to that point in the litigation.”
 1
     Motty v. First Student, Inc., 2016 WL 4498452, *3 (C.D. Cal. Aug. 26, 2016) (Wright, J.); see also
 2
     Kandel v. Brother Int’l Corp., 264 F.R.D. 630, 634 (C.D. Cal. 2010) (Fischer, J.) (reviewing the history
 3
     of the litigation and finding an absence of adequacy due to plaintiff’s counsel’s “numerous errors and
 4
     deficiencies in representation”).2 Thus, in evaluating the performance of Class Counsel, this Court
 5
     must consider the quality of counsel’s work since January 2015 and up to this point in the case,
 6
     including the litigation of: (1) Quincy’s motion to dismiss Plaintiff’s amended complaint, Dkt. No. 34;
 7
     (2) Plaintiff’s and Defendant’s summary judgment motions, Dkt. No. 89; (3) Defendant’s Daubert
 8
     motion challenging Plaintiff’s expert, Dkt. No. 90; (4) Plaintiff’s motion for class certification, Dkt.
 9
     No. 148; and (5) the myriad factual and legal issues that were litigated before and during trial. See
10
     O’Connor v. Boeing N. Am., Inc., 197 F.R.D. 404, 410 (C.D. Cal. 2000) (when considering a class
11
     decertification motion, the court must not ignore “its rulings and the case history”). Moreover, this
12
     Court cannot ignore the efficient presentation of Plaintiff’s and Class members’ claims during trial.
13
     Quincy ignores the lengthy procedural history of this case, and it cannot assert with a straight face that
14
     Class Counsel failed to conduct this litigation “vigorously.” Dkt. No. 269 at 9:14. We respectfully
15
     submit that a fair interpretation of the trial record is that Plaintiff’s and Class members’ presentation
16
     of their case was so cogent, comprehensive, and persuasive that Quincy made the decision not to offer
17
     any case, much less put on the stand three so-called “experts” who could not rebut a single word of
18
     Dr. Richard Bazinet’s compelling testimony during his four hours on the witness stand.
19
            Quincy’s specific complaints about the performance of Class Counsel are merely criticisms of
20
     Class Counsel’s strategic decisions on how to try this case most effectively on behalf of the Class. But
21
     the case law is legion that when Defendants start arguing about how Plaintiff’s counsel are not
22
     adequately representing the Class’ interests, it is tantamount to the fox guarding the chicken house.
23

24   2
     In Kandel, the key case cited by Quincy in the instant motion, Dkt. No. 269 at 9, the district court
   found class counsel inadequate where they failed to (1) give pre-suit notice for the Consumers Legal
25 Remedies Act claim, (2) serve and agreed to dismiss a key defendant, (3) consider an important
   standing issue, and (4) follow the court’s local rules, standing order and instructions. 264 F.R.D. at
26 634-35. Even then, as Judge Fischer acknowledged, “[a]ll lawyers make mistakes and perfection is
   not the standard for Rule 23(a)(4).” Id. at 635. See also Quinonez v. Pharmaceutical Specialties, Inc.,
27 2017 WL 4769436, *4-5 (C.D. Cal. Aug. 10, 2017).

28                                                     -4-
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
              Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 9 of 17



     See Eggleston v. Chicago Journeymen Plumbers Local Union No. 130, 657 F.2d 890, 895 (7th Cir.
1
     1981).3 As Class Counsel, Mr. Weltman, made a strategic decision to accept Quincy’s and its
2
     counsel’s admissions to California sales amounting to at least $54 million because it would be far
3
     simpler for the jury to calculate damages – simply by adding together the provided numbers. Dkt. No.
4
     269 at 9-10. The fact that this may not have been what Defendant’s counsel would have done (or for
5
     that matter what other lawyers would have done) does not make Class Counsel inadequate. Even if
6
     this amount actually represents wholesale numbers, this is again nothing more than the “fox” saying
7
     that Class Counsel did not get all the damages possible and, thus, no damages should be awarded.
8
          Class Counsel obtained admissions from Defendant and its counsel sufficient to prove his and
9
     Class members’ damages under the Full Refund Model explicated by the Ninth Circuit in Lambert v.
10
     Nutraceutical Corp., 870 F.3d 1170, 1182-84 (9th Cir. 2017). It is notable that in the instant motion
11
     Quincy purports to analyze the Full Refund Model without even citing Lambert, the controlling
12
     authority on this measure of damages under the CLRA. Dkt. No. 269 at 9-10.
13
          More important, Quincy ignores the substantial amount of discovery that was entered into
14
     evidence at trial:
15
             Ex. 487: Defendant Quincy Bioscience, LLC’s Responses to Plaintiff’s Interrogatories, Set
16
              Two, at 487-010 to 487-013 (responses to Interrogatory Nos. 20-23) (Dec. 28, 2016).
17
             Ex. 452: Defendant Quincy Bioscience, LLC’s Supplemental Responses to Plaintiff’s
18
              Interrogatories, Set Two, at 452-006 to 452-010 (responses to Interrogatory Nos. 20-23)
19
              (Sept. 7, 2017).
20
             Ex. 516: Quincy Spreadsheet concerning Prevagen Products sales (2001 Q1 – 2017 Q2), at
21
              Ex. 516-001 (California “sales information”); 516-003 (California number of units sold);
22

23   3
      The Seventh Circuit stated:
            Some overlap may be unavoidable. The burden of establishing class requirements rests on
24          plaintiff, but it is often the defendant, preferring not to be successfully sued by anyone,
            who supposedly undertakes to assist the court in determining whether a putative class
25          should be certified. When it comes, for instance, to determining whether “the representative
            parties will fairly and adequately protect the interests of the class,” or the plaintiffs' ability
26          to finance the litigation, it is a bit like permitting a fox, although with a pious countenance,
            to take charge of the chicken house.
27   657 F.2d at 895 (internal citations omitted).
28                                                       -5-
                                               PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                   CASE NO. 4:15-cv-00292
              Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 10 of 17



               and 516-005 (California average retail prices).
 1
              Ex. 451: E-mail messages between Patti Syverson (Plaintiff’s counsel) and Joshua Simon
 2
               (Defendant’s counsel) (Sept. 7-12, 2017) (containing defense counsel’s affirmative
 3
               representations as to “requested sales information,” “average retail price,” and “number of
 4
               units sold).”4
 5
              Ex. 473: E-mail messages between Patti Syverson and Kevin Roddy (Plaintiff’s counsel)
 6
               and Matt Orr (Defendant’s counsel (June 27-Nov. 13, 2019) (containing defense counsel’s
 7
               representations as to “Approximate California Sales” and “California sales”).
 8
              Ex. 349: Prevagen Products sales sheet showing “Wholesale” and “Retail” prices for
 9
               Regular Strength and Extra Strength capsules.
10
              Ex. 355 at 355-012: Prevagen Products sales presentation showing “SRP” (suggested retail
11
               price) and “MAP” (minimum advertised price) and “cost” to distributor.
12
     At trial, Mr. Underwood conceded that he authorized Defendant’s counsel to represent that the
13
     information provided in discovery represented average retail prices.
14
              Q. [Mr. Weltman]: Well, do you know whether you recall or not that you authorized
15            your attorneys to represent to us that these were the retail – average retail prices?
              A. [Mr. Underwood]: I – I don’t recall. I’m a little…. Yeah, that’s – I guess that’s
16
              correct.
17 Trial Tr. at 269:21-25.

18            The fact that the addition of vitamin D had absolutely no impact on the value of Prevagen is
19 reflected in Quincy’s own discovery responses. Quincy’s counsel, Joshua Simon, affirmatively

20 represented that the “average retail price[s]” of the Prevagen Products sold in California, Ex. 451-002,

21 were listed on the spreadsheet produced by Quincy in discovery on September 7, 2017, Ex. 516-005.

22

23   4
       Plaintiff’s counsel relied in good faith upon the representations made by Quincy’s counsel in the
     September 7-12, 2017, e-mail messages, and duly considered the representations made the following
24   month by Mark Underwood, Quincy’s President, in his Declaration in Support of Defendant’s
     Opposition to Plaintiff’s Motion for Class Certification, Ex. 480, ¶¶ 1, 6, 10 & 11 (Oct. 13, 2017). If,
25   as asserted therein, the California sales information set forth on the Quincy spreadsheet is all the
     information that Defendant had, then why was it incumbent upon Class Counsel to pursue additional
26   discovery? Even if all of the information that Quincy had “included direct and wholesale sales,” id.,
     ¶ 11, the Ninth Circuit’s decision in Lambert, 870 F.3d at 1183 & n.9, makes clear that such
27   information can be relied upon to calculate damages under the Full Refund Model.
28                                                     -6-
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 11 of 17



     This data included the four quarters in 2016 – both before vitamin D was added and after. Mr.
 1
     Underwood testified that vitamin D was added to Prevagen sometime in the “Summer” or “Fall” of
 2
     2016. Yet if one compares the pricing of Prevagen in the First Quarter of 2016 versus the fourth quarter
 3
     of that year, one sees that there is no discernible difference in the amount that consumers paid, or as
 4
     now claimed by Quincy prices that were charged and paid by its direct purchasers (retailers and
 5
     wholesale purchasers). Thus, as Exhibit 516-005 shows, the price of Prevagen Extra Strength in the
 6
     First Quarter of 2016 was $34.57, when no vitamin D was in the product; in the Fourth Quarter of
 7
     2016, it was $34.22 when vitamin D was added. And it remained in that same range during the first
 8
     half of 2017. Whether these prices were retail prices, as admitted by Quincy and its counsel, or
 9
     wholesale prices makes no difference for this comparison as, in either event, it is an apples-to-apples
10
     comparison. The before - and - after prices for all of 2016 and the first half of 2017 are set forth below
11
     for the Court’s convenience:
12
                    Sales Period              Average Retail Price          Average Retail Price
13                                             (Extra Strength)              (Regular Strength)
                                                                                  (30 ct)
14
              2016 Q1                     $ 34.57                        $25.16
15            2016 Q2                     $ 34.42                        $25.20
              2016 Q3                     $ 34.23                        $25.01
16            2016 Q4                     $ 34.22                        $24.95
              2017 Q1                     $ 34.81                        $25.32
17
              2017 Q2                     $ 34.43                        $25.13
18 Ex. 516-005.

19          Under the Full Refund Model, damages are measured by “presuming a full refund for each
20 customer, on the basis that the product has no or only a de minimis value.” Lambert, 870 F.3d at 1183

21 (emphasis added). Contrary to Quincy’s assertion, Dkt. No. 269 at 6-7, the California federal courts

22 have approved a full refund in cases involving drugs and dietary supplements that were not effective,

23 as well as cases involving other consumer products. See, e.g., Allen v. Hyland’s, Inc., 300 F.R.D. 643,

24 671 & nn. 25-26 (C.D. Cal. 2014); Makaeff v. Trump Univ., 309 F.R.D. 631, 639 (S.D. Cal. 2015)

25 (allowing full refund model where plaintiffs’ theory of liability was that the students “received none

26 of the advertised benefits of [Trump University]”) (emphasis added); Mullins v. Premier Nutrition

27

28                                                     -7-
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 12 of 17



     Corp., 178 F. Supp. 3d 867, 898-99 (N.D. Cal. 2016) (Seeborg, J.) (allowing full refund model where
1
     product was advertised to “treat joint health problems or to keep joints healthy” but did not do so);
2
     Farar v. Bayer AG, 2017 WL 5952886, *9-11 (N.D. Cal. Nov. 15, 2017) (Orrick, J.) (where consumers
3
     purchased multivitamin products and alleged that defendants’ products contained false or misleading
4
     health claims relating to heart health, immunity, and physical energy, and presented a damages model
5
     that provided for full restitution because defendants’ products provided no health benefits to
6
     consumers, and did not provide any other benefits that foods might, such as calories, satisfaction of
7
     hunger, tastiness, or nutrition; Judge Orrick “agree[d] with plaintiffs” and rejected defendants’
8
     argument that their multivitamins were food products and provided nutritional value in the form of
9
     essential vitamins and nutrients; court observed: “No plaintiff claimed that she decided to purchase
10
     [defendants’] products for the so-called [vitamin] benefit. Nor do defendants market this supposed
11
     benefit on then product packaging or other marketing materials.”).
12
            Here, Plaintiff presented evidence that the key and only represented active ingredient in the
13
     Prevagen Products, AQ, was “valueless and therefore amenable to full refund treatment.” Lambert,
14
     870 F.3d at 1183. There is no evidence in the record that the addition of Vitamin D in the “Summer”
15
     or “Fall” of 2016 provided even “a de minimis value” to California consumers, and the above-
16
     referenced analysis shows that even Quincy knew this because it did not charge (nor could it), any
17
     more money for the odd addition of vitamin D to its products.
18
            And if the “no change” in pricing were not enough, there was no change in the Brain Health
19
     Representations because the labels, Ex. 536 and Ex. 355, all make similar if not identical Brain Health
20
     Representations including the key ones about memory, clearer thinking, and sharper mind.
21
            Thus, contrary to Quincy’s assertion, Dkt. No. 269 at 7, Plaintiff did not fail to take account of
22
     the “value” that vitamin D supposedly “adds” to Prevagen. As noted above, the evidence introduced
23
     by Plaintiff allows the inference that no value was imparted by the addition of vitamin D in 2016. And
24
     as Mr. Underwood admitted, Quincy did not proclaim to consumers that the addition of vitamin D
25
     changed the product in any way with regard to the Brain Health Representations. It was merely
26
     mentioned in the ingredient listing on the back of the package, as opposed to the emphasis on AQ on
27

28                                                    -8-
                                             PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                 CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 13 of 17



     the front of the labeling (including pictures of jellyfish in the upper left-hand corner) and throughout
 1
     its promotional materials. (See Ex. 355 – depicting front labels of all three products in the class as
 2
     well as promotional materials, all of which emphasized AQ and its connection to jellyfish, as the sole
 3
     active ingredient).
 4
            In fact, in documents submitted to the Food and Drug Administration, Quincy continuously
 5
     equated AQ as being Prevagen.         Thus, for example, in its GRAS submission Quincy states:
 6
     “Apoaequorin protein preparation manufactured as Prevagen ® has been marketed as a dietary
 7
     supplement, since 2007.” Thus, in Quincy’s own words, since 2007 its synthetic AQ has been sold
 8
     under a trademarked name Prevagen ® - or, in other words, AQ is Prevagen and Prevagen is AQ. See
 9
     Ex. 4-034. See also Ex. 4-028, 036, 037, and 038. So, whatever purpose the addition of vitamin D to
10
     the Products served, Prevagen is AQ.
11
            To the extent that Quincy claims that vitamin D provided any value, it was Defendant’s burden
12
     to prove the amount of any offset due to the supposed value. See Trump Univ., 309 F.R.D. at 642-43.
13
     Thus, it is Defendant who suffers from a failure of proof on this issue – not Plaintiff.
14
            Finally, even if all of the information provided by Quincy and its counsel in discovery
15
     admissions in 2017 and 2019 was limited to “wholesale,” rather than “retail” sales – and it is not – the
16
     Ninth Circuit’s analysis of this issue in Lambert makes clear that we uncovered sufficient evidence in
17
     our discovery efforts from Fall 2016 to Fall 2019, and supplied the trier of fact with enough
18
     information to compute damages – even if the result reached is an approximation:
19
            This is not to say that every case proceeding under a full refund theory must produce
20          figures for the average price and unit sales of a product. As Lambert argued in his
            motion for class certification, point-of-sale data approximating the total retail
21
            expenditure would also be an appropriate method of calculating restitution on a
22          worthless item. So, too, would evidence of the defendant’s wholesale revenue, if
            reasonably capable of being weighed or adjusted by the trier of fact to account for
23          the possible difference between wholesale and retail values.
24 870 F.3d at 1183 n.9 (emphasis added). As set forth above, the Prevagen Products’ sales sheets –

25 Exhibits 349-001 & 355-012 – taken in combination with the spreadsheet, Ex. 516 -003, which sets

26 forth the units sold, provided the fact finder with the means of “weigh[ing] or adjust[ing]” the

27 “wholesale revenue” to determine its equivalent in “retail values.”

28                                                     -9-
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 14 of 17



            Nor can Quincy properly claim that Plaintiff has “failed to produce any evidence” in support
 1
     of the Full Refund Model. Dkt. No. 269 at 10:6. The preceding paragraphs of this brief demonstrate
 2
     that the opposite proposition is true: Plaintiff and Class members introduced ample damages-related
 3
     evidence into the record, and none of it was contradicted by the Defendant. Contrary to Quincy’s
 4
     assertion, nothing in Lambert, 870 F.3d at 1182-84, or in the cases it cites, requires Plaintiff and Class
 5
     members to “produce expert testimony,” Dkt. No. 269 at 10:8, to prove damages under the Full Refund
 6
     Model. Indeed, using the information provided by Quincy and its counsel in discovery during 2017-
 7
     2019, we presented the jury with the following “CLRA Damages Calculations” that were not
 8
     contradicted by Quincy or its counsel:
 9          From Defendant’s discovery responses (California           $ 34,015,880
            sales through 2Q 2017)
10          [EXHIBIT 516]
11          Add From Matt Orr email message (California sales –        + $9,693,141
            all of 2017)
12          [EXHIBIT 473]
            Add From Matt Orr email message (thru Sept 2018)           + $9,299,030
13          [EXHIBIT 473]
            Add From Matt Orr email message (Oct 2018 – May            + $8,023,000
14
            2019)
15          [EXHIBIT 473]
            Total                                                      = $61,031,051
16
            Nor were these sizable damages numbers ever contradicted by Mr. Underwood, who attested
17
     in his October 2017 declaration that he was knowledgeable about, and familiar with, Quincy’s
18
     company records regarding sales of Prevagen Products. Ex. 480, ¶ 6.
19
            Even if the sales figures provided by Quincy and its counsel in 2017 and 2019 represent
20
     “wholesale sales” figures, they would undisputedly be “conservative” figures. Rikos v. Procter &
21
     Gamble Co., 2014 WL 11370455, at *13 (S.D. Ohio June 19, 2014), aff’d, 799 F.3d 497 (6th Cir.
22
     2015) (analyzing California UCL and CLRA claims); see also Dkt. No. 123-4, Barrera v. Pharmavite
23
     LLC, No. 2:11-cv-04153-CAS-AGRx, D.E. 192 (slip op.), at 34-37 (C.D. Cal. Nov. 19, 2014) (finding
24
     “that plaintiff has proffered an adequate classwide theory of relief that is tethered to her [worthless]
25
     theory of liability” where damages can be ascertained based on either the “Retail Method” or the
26
     “Wholesale Method”); Lewert v. Boiron, Inc., 2014 WL 12626335, at *7 (C.D. Cal. Nov. 5, 2014)
27

28                                                     - 10 -
                                              PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                  CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 15 of 17



     (finding class-wide damages model appropriate where plaintiff “asserts that Oscillo is nothing more
 1
     than a sugar pill and is thus worthless” and argued he will be able to estimate damages to a reasonable
 2
     degree of economic certainty based on either retail or wholesale prices). As a general matter, a
 3
     wrongdoer cannot escape liability by stating that its records do not permit calculating damages or
 4
     restitution with exact precision. As Judge Black stated:
 5
            The principle is an ancient one and is not restricted to proof of damage in antitrust
 6          suits” that “[t]he most elementary conceptions of justice and public policy require
            that the wrongdoer shall bear the risk of uncertainty which his own wrong has
 7
            created.” Bigelow v. RKO Radio Pictures, Inc., 327 U.S. 251, 265 (1946).
 8          Accordingly, while the jury “may not render a verdict based on speculation or
            guesswork” the jury “may make a just and reasonable estimate of the damage based
 9          on relevant data...[and] act upon probable and inferential, as well as direct and
            positive proof.” Id. at 264. “Any other rule would enable the wrongdoer to profit
10          by his wrongdoing at the expense of his victim.” Bigelow, 327 U.S. at 264.
11 2014 WL 11370455, at *13 (citations omitted). In this case, as in Rikos, the fact finder has a “wealth

12 of evidence from which a just and reasonable estimate of damages or restitution” can be made. Id. at

13 *14.

14          Finally, Quincy’s attacks upon Class Counsel’s conduct of this trial should hold little weight
15 with this Court. Dkt. No. 269 at 11. After all, it was Quincy’s counsel who insisted that the jury be

16 provided with an unredacted copy of Ex. 516 – the spreadsheet that Defendant produced in discovery

17 in September 2017 – showing multi-million dollar sales of Prevagen Products (approximately $63

18 million) in numerous states other than California (specifically, Florida, Illinois, Massachusetts,

19 Michigan, Minnesota, Missouri, New Jersey, New York, and Washington). Given these facts and

20 circumstances, it does not behoove Quincy’s counsel to attack the “adequacy” of Plaintiff’s counsel.

21          IV.     CONCLUSION
22          For the reasons set forth herein, Defendant’s Motion to Decertify the Class should be denied.
23
     Dated: January 12, 2020                      Respectfully Submitted,
24                                                BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
                                                  P.C.
25

26                                                By: /s/ Patricia N. Syverson
                                                  Patricia N. Syverson (CA SBN 203111)
27                                                E-mail:psyverson@bffb.com
28                                                   - 11 -
                                             PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                 CASE NO. 4:15-cv-00292
     Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 16 of 17


                                  Manfred Muecke
                                  E-mail:Mmuecke@bffb.com
 1                                600 W. Broadway, Suite 900
                                  San Diego, CA 92101
 2
                                  Telephone: (619) 798-4593
 3
                                  BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
 4                                P.C.
                                  Elaine A. Ryan (Admitted Pro Hac Vice)
 5                                E-mail:eryan@bffb.com
 6                                2325 E. Camelback Road, Suite 300
                                  Phoenix, AZ 85016
 7                                Telephone: (602)-274-1100

 8                                WELTMAN LAW LLC
                                  STEWART M. WELTMAN (Admitted Pro Hac Vice)
 9                                3841 N. Wayne Avenue
10                                Chicago, IL 60613
                                  E-mail:sweltman@weltmanlawfirm.com
11                                Telephone: (312) 504-1988

12                                WILENTZ, GOLDMAN & SPITZER, P.A.
                                  Kevin P. Roddy (CA SBN 128283)
13                                E-mail:kroddy@wilentz.com
14                                90 Woodbridge Center Drive, Suite 900
                                  Woodbridge, NJ 07095
15                                Telephone: (732) 636-8000

16                                Attorneys for Plaintiff and the Class
17

18

19

20

21

22

23

24

25

26

27

28                                  - 12 -
                             PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                 CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 273 Filed 01/12/20 Page 17 of 17



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 12, 2020, I electronically filed the foregoing with the Clerk
 2
     of the Court using the CM/ECF system which will send notification of such filing to the email
 3
     addresses denoted on the Electronic Mail Notice List.
 4
            I certify under the penalty of perjury under the laws of the United States of America that the
 5
     foregoing is true and correct. Executed on this12th day of January 2020.
 6

 7                                               /s/ Patricia N. Syverson
                                                 Patricia N. Syverson (CA SBN 203111)
 8                                               BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
                                                 P.C.
 9                                               600 W. Broadway, Suite 900
                                                 San Diego, CA 92101
10                                               E-mail:psyverson@bffb.com
                                                 Telephone: (619) 756-7748
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  - 13 -
                                            PLAINTIFF’S OPPOSITION TO MOTION FOR DECERTIFICATION
                                                                                CASE NO. 4:15-cv-00292
